EXHIBIT 10.2
 
 
RALPH LAUREN CORPORATION
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the "Agreement") is made this 25th day of September,
2015 (the "Effective Date"), by and between Ralph Lauren Corporation, a Delaware
corporation (the "Corporation"), and Stefan Larsson (the "Executive").
NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
1.1            Employment Term.  The Corporation hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Corporation, on the
terms and conditions set forth herein, and in the Executive's term sheet, a copy
of which is attached hereto as Exhibit 1 (the "Term Sheet").  The employment of
the Executive by the Corporation shall be effective as of November 16, 2015 or
such other date as the parties may agree (the "Start Date") and shall continue
until the close of business at the end of the fiscal year ending on or about
March 28, 2020 (the "Term"), unless terminated earlier in accordance with
Article II hereof.  The Term shall be automatically extended so as to end on the
last day of each subsequent fiscal year thereafter unless either party notifies
the other in writing of its intention not to extend the Term at least 180 days
prior to the commencement of the next scheduled extension (a "NonExtension
Notice").
1.2            Position and Duties.  During the Term, the Executive shall
faithfully perform the duties of his employment, and shall devote to the
performance of such duties his full time and attention.  During the Term, the
Executive shall serve in the position of President and Chief Executive Officer
and shall have such duties, authorities and responsibilities commensurate with
such positions at similarly situated public companies, reporting to Ralph Lauren
in his capacity as the Chairman of the Board of Directors of the Corporation
(the "Board") (and only for so long as Ralph Lauren serves as the Chairman) or
the Board.  All employees of the Corporation (other than the Chairman and any
other mutually agreed exceptions) shall report directly or indirectly to the
Executive.  As soon as practicable after the Start Date, the Executive shall be
appointed to the Board, and thereafter during the Term, the Corporation shall
cause the Executive to be nominated for re-election to the Board each time the
Executive's term on the Board would expire.  During the Term, the Executive may
engage in outside activities provided those activities do not conflict with the
duties and responsibilities enumerated hereunder, and provided further that the
Executive receives written approval in advance from the Corporation for any
outside business activity that may require significant expenditure of the
Executive's time in which the Executive plans to become involved, whether or not
such activity is pursued for profit.  The Executive shall be excused from
performing any services hereunder during periods of temporary incapacity and
during vacations in accordance with the Corporation's disability and vacation
policies.
1

--------------------------------------------------------------------------------

1.3            Place of Performance.  The Executive shall be employed at the
principal offices of the Corporation located in New York, New York, except for
required travel on the Corporation's business.
1.4            Compensation and Related Matters.
(a)            Base Compensation.  In consideration of his services during the
Term, the Corporation shall pay the Executive cash compensation at an annual
rate of not less than one million two hundred and fifty thousand dollars
($1,250,000) (as may be increased from time to time, "Base Compensation"), less
applicable withholdings.  Executive's Base Compensation shall be subject to such
increases (but not decreases) as may be approved by the Board or any committee
thereof.  The Base Compensation shall be payable as current salary, in
installments not less frequently than monthly, and at the same rate for any
fraction of a month unexpired at the end of the Term.
(b)            Bonus.  During the Term, the Executive shall have the opportunity
to earn an annual bonus in accordance with any annual bonus program that the
Corporation maintains that would be applicable to the Executive and that is in
accordance with the Executive's Term Sheet.
(c)            Stock Awards.  During the Term, the Executive shall be eligible
to participate in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive
Plan, or any successor thereto (the "Incentive Plan").  All grants to the
Executive of stock options, restricted stock units, performance share units, and
any other form of equity award, if any, are governed by the terms of the
Incentive Plan and are subject, in all cases, to approval by the Compensation
and Organizational Development Committee of the Board of Directors (the
"Compensation Committee") in its sole discretion.  In accordance with the
Executive's Term Sheet and with the terms of the Incentive Plan, the Executive
shall receive, during the Term, annual grants of equity awards that are at least
equivalent to the award amounts specified in the Executive's Term Sheet, subject
to Executive's continued employment at the time of each such grant.  Such awards
shall vest in accordance with the terms of the Incentive Plan.
(d)            Car Allowance.  During the Term, the Corporation shall pay
Executive a car allowance in the amount of one thousand five hundred dollars
($1,500) per month, less applicable withholdings.
(e)            Expenses.  During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all reasonable expenses of
travel and living while away from home, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Corporation.  Executive shall be entitled to use the Corporation's aircraft
for business travel, in accordance with the policies and procedures established
by the Corporation.
(f)            Vacations.  During the Term, the Executive shall be entitled to
the number of vacation days in each fiscal year, and to compensation in respect
of earned but unused vacation days, determined in accordance with the
Corporation's vacation program, in no event less than four (4) weeks per year. 
The Executive shall also be entitled to all paid holidays given by the
Corporation to its employees.
2

--------------------------------------------------------------------------------

(g)            Other Benefits.  The Executive shall be entitled to participate
in all of the Corporation's employee benefit plans and programs in effect during
the Term as would by their terms be applicable to the Executive, including,
without limitation, any pension and retirement plan, supplemental pension and
retirement plan, deferred compensation plan, incentive plan, stock option plan,
life insurance plan, medical insurance plan, dental care plan, accidental death
and disability plan, and vacation, sick leave or personal leave program.  The
Corporation shall not make any changes in such plans or programs that would
adversely affect the Executive's benefits thereunder, unless such change occurs
pursuant to a program applicable to other similarly situated employees of the
Corporation and does not result in a proportionately greater reduction in the
rights or benefits of the Executive as compared with other similarly situated
employees of the Corporation. Except as otherwise specifically provided herein,
nothing paid to the Executive under any plan or program presently in effect or
made available in the future shall be in lieu of the Base Compensation or any
bonus payable under Sections 1.4(a) and 1.4(b) hereof.
ARTICLE II
TERMINATION OF EMPLOYMENT
2.1            Termination of Employment.  The Executive's employment may
terminate prior to the expiration of the Term under the following circumstances:
(a)            Without Cause.  The Executive's employment may terminate upon the
Corporation notifying the Executive in writing that his services will no longer
be required.
(b)            Death.  The Executive's employment shall terminate upon the
Executive's death.
(c)            Disability.  If, as a result of the Executive's incapacity due to
physical or mental illness, the Executive shall have been absent and unable to
perform the duties hereunder on a full-time basis for an entire period of six
consecutive months, the Executive's employment may be terminated by the
Corporation following such six-month period while the Executive remains
disabled.
(d)            Cause.  The Corporation may terminate the Executive's employment
for Cause.  For purposes hereof, "Cause" shall mean: (1) the willful and
continued failure by the Executive to substantially perform his duties hereunder
after demand for substantial performance is delivered to him by the Corporation
that specifically identifies the manner in which the Corporation believes the
Executive has not substantially performed his duties hereunder, (2) Executive's
conviction of, or plea of nolo contendere to, a crime (whether or not involving
the Corporation) constituting any felony, (3) the willful engaging by the
Executive in gross misconduct relating to the Executive's employment that is
materially injurious to the Corporation, monetarily or otherwise (including, but
not limited to, conduct that constitutes competitive activity, in violation of
Article III), or which subjects or if generally known would subject the
Corporation to public ridicule.  For purposes of this paragraph, no act,
3

--------------------------------------------------------------------------------

or failure to act, on the Executive's part shall be considered "willful" unless
done, or omitted to be done, by him not in good faith and without reasonable
belief that his action or omission was in the best interest of the Corporation. 
Notwithstanding the foregoing, the Executive's employment may be terminated for
Cause only by act of the Board and, in any event, the Executive's employment
shall not be deemed to have been terminated for Cause without (x) reasonable
written notice to the Executive setting forth the reasons for the Corporation's
intention to terminate for Cause, (y) the opportunity to cure (if curable)
within 30 days of such written notice and (z) an opportunity for the Executive,
together with his counsel, to be heard by the Board.
 
(e)            Voluntary Termination.  The Executive may voluntarily terminate
the Executive's employment with the Corporation at any time, with or without
Good Reason upon written notice.  For purposes of this Agreement, "Good Reason"
shall mean a termination of employment by the Executive within one (1) year
following the occurrence of (A) a material diminution in or adverse alteration
to Executive's title as Chief Executive Officer, base salary, benefits,
position, status, reporting lines or duties, (B) the relocation of the
Executive's principal office outside the area which comprises a fifty (50) mile
radius from New York City, (C) a failure of the Corporation to comply with any
material provision of this Agreement, or (D) the Corporation requires the
Executive to report to any person other than Ralph Lauren in his capacity as the
Chairman (and only for so long as Ralph Lauren serves as the Chairman) or to the
Board; provided, that the events described in clauses (A), (B), (C) and (D)
above shall not constitute Good Reason (1) until the Executive provides written
notice to the Corporation of the existence of such diminution, change,
reduction, relocation or failure within ninety (90) days of its occurrence and
(2) unless such diminution, change, reduction or failure (as applicable) has not
been cured within thirty (30) days after written notice of such noncompliance
has been given by the Executive to the Corporation.
2.2            Nonrenewal.  The Executive's employment hereunder shall terminate
at the end of the Term if either party elects not to extend the Term of this
Agreement by delivery of a NonExtension Notice as contemplated by Section 1.1.
2.3            Date of Termination.  The date of termination shall be:
(a)            if the Executive's employment is terminated by the Executive's
death, the date of the Executive's death;
(b)            if the Executive's employment is terminated by reason of
Executive's disability pursuant to Section 2.1(c) or by the Corporation pursuant
to Sections 2.1(a) or 2.1(d), the date specified by the Corporation;
(c)            if the Executive's employment is terminated by the Executive, the
date on which the Executive notifies the Corporation of his termination; and
(d)            if the Executive's employment is terminated by reason of the
NonExtension Notice pursuant to Section 2.2, the expiration date of the Term.
 
4

--------------------------------------------------------------------------------

 
2.4            Effect of Termination of Employment.
(a)            Except as provided in Section 2.4(b), if the Executive's
employment is terminated by the Corporation Without Cause pursuant to Section
2.1(a), or if the Executive resigns for Good Reason pursuant to Section 2.1(e),
the Corporation shall pay the Executive (x) within 30 days of the date of
termination, unreimbursed business expenses and accrued but unpaid Base
Compensation through the date of termination, (y) when amounts are payable to
other executives, any earned but unpaid annual bonus for the fiscal year prior
to the fiscal year that includes the year of Executive's termination of
employment and (z) amounts or benefits due under any benefit plan, program or
arrangement or payroll practice in accordance with the terms of such plan,
program, arrangement or payroll practice (such amounts, including the payment
timing thereof, the "Accrued Benefits").  The Executive shall also be entitled
to the following:
(i)            Severance.  Subject to Section 4.1(a) hereof, the Corporation
shall: (a) beginning with the first payroll period following the fifty-second
(52nd) day following the date of termination of Executive's employment pay the
Executive, in accordance with the Corporation's normal payroll practice, a
monthly amount equal to one-twelfth (1/12th) of 400% of Executive's Base
Compensation, as in effect immediately prior to such termination of employment
(and without giving effect to any diminution that is the basis for the Executive
to resign for Good Reason), for the two-year period commencing on the date of
such termination (the "Severance Period"), provided that the initial payment
shall include all amounts for all payroll periods from the date of termination
through the date of such initial payment; and (b) pay to the Executive, when
bonuses for the year of termination would otherwise be paid, a Pro Rata Actual
Annual Incentive Bonus (as defined below).  For purposes of this Agreement, the
term "Pro Rata Actual Annual Incentive Bonus" means the annual bonus based on
actual results for the fiscal year in which the Executive's termination occurs,
multiplied by a fraction, the numerator of which is the number of days from the
first day of the fiscal year in which such termination occurs until the date of
termination and the denominator of which is 365.  Notwithstanding the foregoing,
if the Company provides the Executive with the release and waiver of claims
against the Corporation, its successors, affiliates, and assigns substantially
in the form attached hereto as Exhibit A (with such changes as may be required
by changes in law or interpretation as are reasonably required to effective the
purpose thereof, the "Release"), no later than fifteen (15) days after the
Executive's date of termination, in order to receive any severance benefits
under this Section 2.4(a)(i), or any awards under Section 2.4(a)(ii) below, the
Executive must sign such Release and such Release must become irrevocable on or
prior to the fifty-second (52nd) day following the date of termination of
Executive's employment.
(ii)            Stock Awards.  The Executive shall immediately vest in all
unvested stock options, if any, and time-based restricted stock units (or other
equity awards with only service-based vesting conditions) as of the date of
termination of the Executive's employment.  With respect to vested stock
options, if any (including stock options that vest pursuant to the preceding
sentence), the Executive shall have one year from the date of termination of
Executive's employment to exercise such vested options, but in no event later
than the expiration date of such vested options.  With respect to any unvested
performance share units (PSUs) or Performance-based Restricted Share Units
(PRSUs) (or any other equity awards
5

--------------------------------------------------------------------------------

with performance-based vesting conditions) awarded through the date on which the
Executive's employment terminates, except as provided for in Section 4.1(a): (1)
any unvested PRSUs (or other performance-based equity awards with pro-rata
vesting) will vest upon the Corporation's attainment of the applicable
performance goals and will be paid out as per the terms of the Incentive Plan as
soon as practicable (but in no event later than 30 days) after each applicable
vesting date without regard to Executive's continued employment; and (2) any
unvested PSUs (or other performance-based equity awards with cliff vesting) will
remain outstanding and will vest at the end of the applicable performance period
based on the Corporation's actual degree of achievement of the applicable
performance goals, and any such awards will be paid in their entirety as per the
terms of the Incentive Plan as soon as practicable (but in no event later than
30 days) after each applicable vesting date, without regard to Executive's
continued employment.
(iii)            Welfare Plan Coverages.  The Executive shall continue to
participate during the Severance Period in any group medical, dental or life
insurance plan he participated in prior to the date of his termination, under
substantially similar terms and conditions as an active employee (i.e., the
Corporation will continue to pay the Corporation's portion of the costs of such
participation); provided, that participation in such group medical, dental or
life insurance plan shall correspondingly cease at such time as the Executive
becomes eligible for a future employer's medical, dental and/or life insurance
coverage (or would become eligible if the Executive did not waive coverage). 
Notwithstanding the foregoing, the Executive may not continue to participate in
such plans on a pre-tax or tax-favored basis.  The amount of premiums paid by
the Corporation shall be treated as taxable income to the Executive if the
provision of such benefits on a non-taxable basis would subject to the Executive
to tax on the benefits received under Section 105(h) of the Internal Revenue
Code of 1986, as amended and the Department of Treasury Regulations and other
interpretive guidance issued thereunder (collectively, the "Code").
(iv)            Retirement Plans.  Without limiting the generality of the
foregoing, it is specifically provided that the Executive shall not accrue
additional benefits under any pension plan of the Corporation (whether or not
qualified under Section 401(a) of the Code) during the Severance Period.
(b)            If the Executive's employment is terminated by reason of the
Executive's death or disability, pursuant to Section 2.1(b) or 2.1(c), the
Corporation shall pay the Executive the Accrued Benefits.  In addition, the
Executive shall receive a Pro Rata Actual Annual Incentive Bonus, in a lump sum
when bonuses would otherwise be paid, and the treatment of any then outstanding
stock awards shall be as set forth in Section 2.4(a)(ii); provided, that any
then outstanding stock options shall be exercisable by the Executive (or, in the
case of death, his estate) until the earlier to occur of (I) the third
anniversary of the date of such termination of employment and (II) the
expiration date of such option term.  Except as provided in this Section 2.4(b),
the Corporation will have no further obligations to the Executive under this
Agreement following the Executive's termination of employment under the
circumstances described in this Section 2.4(b).
(c)            If the Executive's employment is terminated by the Corporation
for Cause or by the Executive without Good Reason, the Executive shall receive
only the
6

--------------------------------------------------------------------------------

Accrued Benefits.  The Executive's rights with respect to any stock awards
provided to the Executive by the Corporation shall be governed by the provisions
of the Corporation's Incentive Plan and the respective award agreements, if any,
under which such stock awards were provided.
(d)            If the Executive's employment terminates at the end of the Term
as a result of delivery by either party of a NonExtension Notice as contemplated
by Section 1.1, then subject to Article III hereof, (i) the Executive shall
receive the Accrued Benefits, (ii) the Executive shall be entitled to any annual
bonus that may be payable with respect to the Corporation's fiscal year in which
the Term ends, such annual bonus to be payable when such annual bonus would have
otherwise been paid pursuant to Section 1.4(b) had the Executive's employment
not terminated and (iii) the Executive shall be entitled to the benefits set
forth in Section 2.4(a)(ii) hereof.  If the Executive's employment terminates at
the end of the Term as a result of the Corporation's delivery of a NonExtension
Notice as contemplated by Section 1.1, the Executive shall be entitled to
receive the payments and benefits under Section 2.4(a)(i) hereof (other than the
Pro Rata Actual Incentive Bonus).
ARTICLE III
COVENANTS OF THE EXECUTIVE
3.1            Non-Compete.
(a)            The Corporation and the Executive acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of the Executive; (ii) the Executive will use and
have access to proprietary and valuable Confidential Information (as defined in
Section 3.2 hereof) during the course of the Executive's employment; and (iii)
the agreements and covenants contained herein are essential to protect the
business and goodwill of the Corporation or any of its subsidiaries, affiliates
or licensees.  Accordingly, except as hereinafter noted, the Executive covenants
and agrees that during the Term and for the period of one (1) year following the
termination of Executive's employment for any reason, the Executive shall not
provide any labor, work, services or assistance (whether as an officer,
director, employee, partner, agent, owner, independent contractor, consultant,
stockholder or otherwise) to a "Competing Business."  For purposes hereof,
"Competing Business" shall mean any business engaged in the designing, marketing
or distribution of premium lifestyle products, including but not limited to
apparel, home, accessories and fragrance products, which competes in any
material respects with the Corporation or any of its subsidiaries, affiliates or
licensees (in the case of licensees, to the extent related to the Corporation's
products or marks).  Executive specifically acknowledges that Executive
understands that he may not become employed by any Competing Business in any
capacity during the time periods in which he is restricted herein, provided that
the Executive may (i) own, solely as an investment, securities of any entity
which are traded on a national securities exchange if the Executive is not a
controlling person of, or a member of a group that controls such entity and does
not, directly or indirectly, own 2% or more of any class of securities of such
entity and (ii) own and invest up to 2% of any hedge funds, private equity funds
or other pooled investment vehicles so long as he is not actively involved with
them.
7

--------------------------------------------------------------------------------

(b)            It is acknowledged by the Executive that the Corporation has
determined to relieve the Executive from any obligation of non-competition upon
the expiration of one (1) year following the termination of Executive's
employment for any reason.  In consideration of that, and in consideration of
all of the compensation provisions in this Agreement (including the potential
for the award of stock options, restricted shares, Performance Shares, PSUs
and/or PRSUs and severance payments that may be provided to the Executive),
Executive agrees to the provisions of Section 3.1(a) and also agrees that the
non-competition obligations imposed herein are fair and reasonable under all the
circumstances.
3.2            Confidential Information.
(a)            The Corporation owns and has developed and compiled, and will
own, develop and compile, certain proprietary techniques and confidential
information as described below which have great value to its business (referred
to in this Agreement, collectively, as "Confidential Information"). 
Confidential Information includes not only information disclosed by the
Corporation and/or its affiliates, subsidiaries and licensees to Executive, but
also information developed or learned by Executive during the course of, or as a
result of, employment hereunder, which information Executive acknowledges is and
shall be the sole and exclusive property of the Corporation.  Confidential
Information includes all proprietary information that has or could have
commercial value or other utility in the business in which the Corporation is
engaged or contemplates engaging, and all proprietary information the
unauthorized disclosure of which could be detrimental to the interests of the
Corporation.  Whether or not such information is specifically labeled as
Confidential Information by the Corporation is not determinative.  By way of
example and without limitation, Confidential Information includes any and all
information developed, obtained or owned by the Corporation and/or its
subsidiaries, affiliates or licensees concerning trade secrets, techniques,
know-how (including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment
information.  Notwithstanding the foregoing, Confidential Information shall not
in any event include (A) Executive's personal knowledge and know-how relating to
merchandising and business techniques which Executive has developed over his
career in the apparel business and of which Executive was aware prior to his
employment, or (B) information which (i) was generally known or generally
available to the public prior to its disclosure to Executive; (ii) becomes
generally known or generally available to the public subsequent to disclosure to
Executive through no wrongful act of any person or (iii) which Executive is
required to disclose by applicable law or regulation (provided that, subject to
Section 3.2(e), Executive provides the Corporation with prior notice of the
contemplated disclosure and reasonably cooperates with the Corporation at the
Corporation's expense in seeking a protective order or other appropriate
protection of such information).
(b)            Executive acknowledges and agrees that in the performance of his
duties hereunder the Corporation will from time to time disclose to Executive
and entrust
8

--------------------------------------------------------------------------------

Executive with Confidential Information.  Executive also acknowledges and agrees
that the unauthorized disclosure of Confidential Information, among other
things, may be prejudicial to the Corporation's interests, and an improper
disclosure of trade secrets.  Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
course of his assigned duties and for the benefit of the Corporation, any
Confidential Information, either during his Term of employment or thereafter.
(c)            The Executive agrees that upon leaving the Corporation's employ,
the Executive shall not take with the Executive any software, computer programs,
disks, tapes, research, development, strategies, designs, reports, study,
memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees, provided that the Executive shall be
permitted to retain his personal address book to the extent it only contains
contact information.
(d)            During the Term, Executive shall disclose to the Corporation all
designs, inventions and business strategies or plans developed for the
Corporation, including without limitation any process, operation, product or
improvement.  Executive agrees that all of the foregoing are and shall be the
sole and exclusive property of the Corporation and that Executive shall at the
Corporation's request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation.
(e)            Nothing in this Agreement shall be construed to prohibit
Executive from reporting possible violations of law or regulation to any
governmental agency or regulatory body or making other disclosures that are
protected under any law or regulation, or from filing a charge with or
participating in any investigation or proceeding conducted by any governmental
agency or regulatory body.  Executive does not need the prior authorization of
the Corporation's legal department to make any such reports or disclosures and
Executive is not required to notify the Corporation that he has made such
reports or disclosures.
3.3            Non-Solicitation of Employees.  The Executive covenants and
agrees that during the Term, and for a period of two (2) years following the
termination of Executive's employment for any reason whatsoever hereunder, the
Executive shall not directly or indirectly solicit or influence any other
employee of the Corporation, or any of its subsidiaries, affiliates or
licensees, to terminate such employee's employment with the Corporation, or any
of its subsidiaries, affiliates or licensees, as the case may be, or to become
employed by a Competing Business.  As used herein, "solicit" shall include,
without limitation, requesting, encouraging, enticing, assisting, or causing,
directly or indirectly.  Notwithstanding the foregoing, nothing in this Section
3.3 shall prohibit Executive from (i) soliciting or hiring any individual who
served at any time during the Term as Executive's personal secretary and/or
assistant or (ii) following Executive's termination from employment with the
Corporation, serving solely as a reference for any employee of the Corporation,
but only with regard to entities with which he is not associated.
3.4            Nondisparagement. The parties agree that during the Term and
thereafter  for the period set forth in this Section 3.4 (whether or not the
Executive is receiving any amounts pursuant to Sections 2.3 and 4.1), the
parties shall not make any statements or comments to the
9

--------------------------------------------------------------------------------

press or externally that that reasonably could be considered to shed an adverse
light on the Executive (in the case of statements by the Corporation) or the
business or reputation of the Corporation or any of its subsidiaries, affiliates
or licensees, the Board or any officer of the Corporation or any of its
subsidiaries, affiliates or licensees (in the case of the Executive); provided,
however, the foregoing limitation shall not apply to (i) compliance with legal
process or subpoena, (ii) statements in response to an inquiry from a court or
regulatory body, (iii) statements permitted under Section 3.2(e) of this
Agreement, (iv) following the Executive's subsequent employment, normal
competitive-type statements (in the case of the Executive, in the course of
Executive's performance of his duties to a subsequent employer) and (v)
rebutting false or misleading statements made by others protected by this
provision.  The obligations in this Section 3.4 shall terminate seven years
after the end of the Term, except that the obligation of the Executive shall
continue indefinitely as they extend to statements or comments relating to
Mr. Ralph Lauren or any family member.  The obligations of the Corporation under
this Section 3.4 shall be limited to the direct or indirect actions of its
directors and SEC named executive officers during the period in which they are
directors and/or SEC named executive officers.  For the avoidance of doubt,
nothing in this Section is intended to confer on any person, other than the
parties and their permitted successors, any right, remedy or obligation.
3.5            Remedies.
(a)            If the Executive breaches, or threatens to commit a breach of,
any of the provisions of this Article III, the Corporation shall have the
following rights and remedies, each of which rights and remedies shall be
independent of the other and severally enforceable, and all of which rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Corporation under law or equity:
(i)            The right and remedy to have the obligations specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach of such obligations in this
Article III will cause irreparable injury to the Corporation and that money
damages will not provide an adequate remedy to the Corporation; and
(ii)            The right to discontinue, subject to challenge by the Executive,
the payment of any amounts owing to the Executive under the Agreement; provided
that the Corporation shall have secured a reasoned opinion of counsel that the
Executive's activities constitute a material breach of the obligations in this
Article III and which shall have been provided to the Executive, the delivery of
which shall not be deemed to be a waiver of any applicable privilege.
(b)            If any court or arbitrator determines that any of the obligations
in this Article III, or any part thereof, is invalid or unenforceable, the
remainder of the obligations in this Article III shall not thereby be affected
and shall be given full effect, without regard to the invalid portion. In
addition, if any court or arbitrator construes any of the obligations in this
Article III, or any part thereof, to be unenforceable because of the duration of
such provision or the area covered thereby, such court shall have the power to
reduce the duration or area of such provision and, in its reduced form, such
provision shall then be enforceable and shall be enforced.
10

--------------------------------------------------------------------------------

3.6            The provisions of this Article III shall survive the termination
of this Agreement and Executive's Term of employment.
ARTICLE IV
CHANGE IN CONTROL
4.1            Change in Control.
(a)            Effect of a Change in Control.  Notwithstanding anything
contained herein to the contrary, if the Executive's employment is terminated
within twelve (12) months following a Change in Control (as defined in Section
4.1(c) hereof) during the Term by the Corporation for any reason other than
Cause, or by the Executive for Good Reason, then the payments due to the
Executive under Section 2.4(a)(i) shall be adjusted as follows:
(i) If such Change in Control is within the meaning of Section 1.409A-3(a)(i)(5)
of the Treasury Regulations, the Corporation shall pay the Executive the amounts
under Section 2.4(a)(i) in a lump sum as provided therein.
(ii)            Stock Awards.  The Executive shall immediately become vested in
all unvested stock options, if any, and time-based restricted stock units
granted to the Executive by the Corporation prior to the Change in Control and
Executive will have one (1) year from the date of termination under this
circumstance to exercise all vested options (but in no event later than the
expiration date of such options).  In addition, any other outstanding equity
awards that are unvested shall be deemed vested immediately prior to such Change
in Control.  Payments to the Executive with respect to any PSUs or RPSUs (or
other equity awards with performance-based vesting conditions) whose vesting
accelerates as described in this Section 4.1(a)(ii) will be calculated as if any
applicable performance goals had been achieved at the specified target level and
made as per the terms of the Incentive Plan but in no event later than thirty
(30) days after the applicable vesting date.  (This Section 4.1(a)(ii) also
shall apply if Executive is terminated by the Corporation Without Cause pursuant
to Section 2.1(a), in contemplation of a Change in Control and the Change in
Control actually occurs.)
(b)            Section 280G.  Notwithstanding the foregoing, (A) in the event
the Corporation (or its successor) and the Executive both determine, based upon
the advice of the independent public accountants for the Corporation, that part
or all of the consideration, compensation or benefits to be paid to the
Executive under this Agreement constitute "parachute payments" under Section
280G(b)(2) of the Code, then, if the aggregate present value of such parachute
payments, singularly or together with the aggregate present value of any
consideration, compensation or benefits to be paid to the Executive under any
other plan, arrangement or agreement which constitute "parachute payments"
(collectively, the "Parachute Amount") exceeds 2.99 times the Executive's "base
amount", as defined in Section 280G(b)(3) of the Code (the "Executive Base
Amount"), the amounts constituting "parachute payments" which would otherwise be
payable to or for the benefit of the Executive shall be reduced to the extent
necessary so that the Parachute Amount is equal to 2.99 times the Executive Base
Amount (the
11

--------------------------------------------------------------------------------

"Reduced Amount"); provided that such amounts shall not be so reduced if the
Executive determines, based upon the advice of an independent nationally
recognized public accounting firm (which may, but need not be the independent
public accountants of the Corporation), that without such reduction the
Executive would be entitled to receive and retain, on a net after tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code), an amount which is greater than the amount, on a net after tax basis,
that the Executive would be entitled to retain upon his receipt of the Reduced
Amount.
(B)            In the case of a reduction in the Parachute Amount pursuant to
Section 4.1(b), the Parachute Amount shall be reduced in the following order:
(i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.  Within ten days following such determination hereunder, the
Corporation shall pay or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement and shall promptly
pay or distribute to or for the benefit of the Executive such amounts as become
due to the Executive under, and in accordance with the terms of, this Agreement.
(C)            As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Corporation which should not have been made under
clause (A) of this Section 4.1(b) ("Overpayment") or that additional payments
which are not made by the Corporation pursuant to clause (A) of this Section
4.1(b) should have been made ("Underpayment").  In the event that there is a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Overpayment arises, any such Overpayment shall
be treated for all purposes as a loan to the Executive which the Executive shall
repay to the Corporation together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.  In the event that there is a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Agreement, any
such Underpayment shall be promptly paid by the Corporation to or for the
benefit of the Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code, but in no event later than the
Executive's taxable year following the year in which such final determination or
change is made.
12

--------------------------------------------------------------------------------

(c)            Definition.  For purposes hereof, a "Change in Control" shall
mean the occurrence of any of the following:
(i)            the sale, lease, transfer, conveyance or other disposition, in
one or a series of related transactions, of all or substantially all of the
assets of the Corporation to any "person" or "group" (as such terms are used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934 ("Act"))
other than Permitted Holders;
(ii)            any person or group is or becomes the "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Act, except that a person shall be
deemed to have "beneficial ownership" of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50 percent of the
total voting power of the voting stock of the Corporation, including by way of
merger, consolidation or otherwise; provided, however, that for purposes of this
Agreement, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition by the Corporation or any Affiliate, (II) any acquisition by
any employee benefit plan sponsored or maintained by the Corporation or any
Affiliate, (III) any acquisition by one or more of the Permitted Holders, or
(IV) any acquisition which complies with clauses (A), (B) and (C) of subsection
(v) below;
(iii)            during any period of twelve (12) consecutive  months, Present
and/or New Directors cease for any reason to constitute a majority of the Board;
(iv)            the Permitted Holders' beneficial ownership of the total voting
power of the voting stock of the Corporation falls below 30 percent and either
Ralph Lauren is not nominated for a position on the Board of Directors, or he
stands for election to the Board of Directors and is not elected;
(v)            the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Corporation that requires the approval of the Corporation's
stockholders, whether for such transaction or the issuance of securities in the
transaction (a "Business Combination"), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
entity resulting from such Business Combination (the "Surviving Company"), or
(y) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the members of the board of directors (or the analogous governing
body) of the Surviving Company (the "Parent Company"), is represented by the
shares of voting stock of the Corporation that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which the shares of voting stock of the Corporation were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportion as the voting power was among the
holders of the shares of voting stock of the Corporation that were outstanding
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan sponsored or maintained by the Surviving Company or the
Parent Company, or one or more Permitted Holders), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities
13

--------------------------------------------------------------------------------

eligible to elect members of the board of directors of the Parent Company (or
the analogous governing body) (or, if there is no Parent Company, the Surviving
Company) and (C) at least a majority of the members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Surviving Company) following the consummation of the
Business Combination were Board members at the time of the Board's approval of
the execution of the initial agreement providing for such Business Combination;
or
(vi)            the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation.
For purposes of this Section 4.1(c), the following terms have the meanings
indicated: "Permitted Holders" shall mean, as of the date of determination: (A)
any and all of Ralph Lauren, his spouse, his siblings and their spouses, and
descendants of them (whether natural or adopted) (collectively, the "Lauren
Group"); and (B) any trust established and maintained primarily for the benefit
of any member of the Lauren Group and any entity controlled by any member of the
Lauren Group.  "Present Directors" shall mean individuals who at the beginning
of any one year period were members of the Board.  "New Directors" shall mean
any directors whose election by the Board or whose nomination for election by
the shareholders of the Corporation was approved by a vote of a majority of the
directors of the Corporation who, at the time of such vote, were either Present
Directors or New Directors but excluding any such individual whose initial
assumption of office occurs solely as a result of an actual or threatened proxy
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.
ARTICLE V
MISCELLANEOUS
5.1            Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or by facsimile
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive: at the last address on the books of the Corporation






If to the Corporation: Ralph Lauren Corporation

650 Madison Avenue
New York, New York 10022
Attn:  Mitchell A. Kosh
Executive Vice President – Chief Administrative Officer
Fax: (212) 318-7277
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
14

--------------------------------------------------------------------------------

5.2            Modification or Waiver; Entire Agreement; End of Term.  No
provision of this Agreement may be modified or waived except in a document
signed by the Executive and the Corporation.  This Agreement, along with the
Term Sheet and any other documents incorporated herein by reference, constitutes
the entire agreement between the parties regarding their employment relationship
and supersedes all prior agreements, promises, covenants, representations or
warranties.  To the extent that this Agreement is in any way inconsistent with
any prior or contemporaneous stock award agreements between the parties, this
Agreement shall control.  No agreements or representations, oral or otherwise,
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement.  Any extensions or renewals of
this Agreement must be in writing and must be agreed to by both the Corporation
and the Executive.  Absent such extensions or renewals, this Agreement and all
of its terms and conditions, except for those provisions in Article III as
specified therein, shall expire upon the end of the Term.
5.3            Governing Law.  The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York without reference to New York's choice of law rules.
5.4            Arbitration.  The Corporation and the Executive mutually agree
that any controversy or claim arising out of or relating to this Agreement or
the breach thereof, or any other dispute between the parties arising from or
related to Executive's employment with the Corporation, shall be submitted to
mediation before a mutually agreeable mediator.  In the event mediation is
unsuccessful in resolving the claim or controversy, such claim or controversy
shall be resolved by arbitration.  The Corporation and Executive agree that
arbitration shall be held in New York, New York, before a mutually agreed upon
single arbitrator licensed to practice law.  The arbitrator shall have authority
to award or grant legal, equitable, and declaratory relief.  Such arbitration
shall be final and binding on the parties and fees for any arbitration shall be
paid by the losing party.  If the parties are unable to agree on an arbitrator,
the matter may be submitted to JAMS Dispute Resolution solely for appointment of
an arbitrator.  Any fees for mediation shall be split between the parties.  The
provisions of this Section 5.4 shall not apply to any action by the Corporation
seeking relief under Article III of this Agreement.
5.5            No Mitigation or Offset.  In the event the Executive's employment
with the Corporation terminates for any reason, the Executive shall not be
obligated to seek other employment following such termination and there shall be
no offset of the payments or benefits set forth herein.
5.6            Withholding.  All payments required to be made by the Corporation
hereunder to the Executive or the Executive's estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.
5.7            Attorney's Fees.  Each party shall bear its own attorney's fees
and costs incurred in any action or dispute arising out of this Agreement and/or
the employment relationship.  The Corporation shall pay or reimburse the
Executive for his reasonable legal fees incurred in connection with the
negotiation of this Agreement (up to $50,000).
15

--------------------------------------------------------------------------------

5.8            No Conflict.  Executive represents and warrants that, except as
disclosed in writing to the Corporation before the Effective Date, he is not
party to any agreement, contract, understanding, covenant, judgment or decree or
under any obligation, contractual or otherwise, with any other party that in any
way restricts or adversely affects his ability to act for the Corporation in all
of the respects contemplated hereby, including but not limited to any
obligations to comply with any non-compete or non-solicitation provisions. 
Executive represents and warrants that he has not disclosed, will not disclose,
and has no intention of disclosing any trade secrets or any confidential and/or
proprietary business information of any other company to the Corporation or to
any individual employed by or associated with the Corporation, nor has he used
or will he use any such information for the Corporation's or his benefit.
5.9            Enforceability.  Each of the covenants and agreements set forth
in this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible.  Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid.  If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective.  The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party's right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
5.10            Miscellaneous.  No right or interest to, or in, any payments
shall be assignable by the Executive; provided, however, that this provision
shall not preclude the Executive from designating in writing one or more
beneficiaries to receive any amount that may be payable after the Executive's
death and shall not preclude the legal representative of the Executive's estate
from assigning any right hereunder to the person or persons entitled thereto. 
If the Executive should die while any amounts would still be payable to the
Executive hereunder, all such amounts shall be paid in accordance with the terms
of this Agreement to the Executive's written designee or, if there be no such
designee, to the Executive's estate.  This Agreement shall be binding upon and
shall inure to the benefit of, and shall be enforceable by, the Executive, the
Executive's heirs and legal representatives and the Corporation and its
successors.  The Corporation may only assign this Agreement to any person or
entity acquiring all or substantially all of the Corporation's business or
assets (or similar transaction) and only so long as such person or entity agrees
in writing to assume this Agreement.  The section headings shall not be taken
into account for purposes of the construction of any provision of this
Agreement.
5.11            Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) he has carefully read it
and fully understands what it means; (b) he has been advised in writing to
discuss this Agreement with an independent attorney of his own choosing before
signing it and has had a reasonable opportunity
16

--------------------------------------------------------------------------------

to confer with his attorney and has discussed and reviewed this Agreement with
his attorney prior to executing it and delivering it to the Corporation; (c) he
has had answered to his satisfaction any questions he has with regard to the
meaning and significance of any of the provisions of this Agreement; and (d) he
has agreed to this Agreement knowingly and voluntarily of his own free will and
was not subjected to any undue influence or duress, and assents to all the terms
and conditions contained herein with the intent to be bound hereby.
 
5.12            Indemnification; D&O Insurance.  To the fullest extent permitted
under applicable law, the Corporation will indemnify the Executive and hold the
Executive harmless against all losses, claims, expenses or other liabilities
arising by reason of the fact that the Executive is or was a director, officer,
employee or agent of the Corporation.  The Executive is entitled to
indemnification and advancement of costs to the extent permitted by the by-laws
and charter of the Corporation as in effect on the Effective Date, or if
greater, as amended thereafter.  The Corporation shall provide the Executive
with director's and officer's indemnification insurance coverage in an amount
and scope equal to that of the Corporation's other officers and directors both
during the Term and after termination of the Executive's employment for so long
as liability may exist.
5.13            Compliance with Section 409A.
(a)            The parties acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with, and the parties agree to
use their best efforts to achieve timely compliance with, or exemption from,
Section 409A of the Code ("Section 409A").  Notwithstanding any provision of
this Agreement to the contrary, in the event that the Corporation determines
that any compensation or benefits payable or provided hereunder may be subject
to Section 409A, the Corporation reserves the right (without any obligation to
do so or to indemnify the Executive for failure to do so), after consulting with
and securing the approval of the Executive (such approval not to be unreasonably
withheld or delayed), to adopt such limited amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Corporation reasonably determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (ii) comply
with the requirements of Section 409A.
(b)            Notwithstanding any provision in this Agreement to the contrary,
no amounts that become payable under this Agreement on account of the
Executive's termination of employment shall be payable unless the Executive's
termination of employment constitutes a "separation from service" within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations.  If
the Executive is determined to be a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code, then any amount that becomes payable under this
Agreement on account of the Executive's "separation from service" (the
"Severance Payment") shall not be paid to the Executive until the first business
day following the expiration of the six (6) month period immediately following
the Executive's "separation from service" (or if earlier, the date of the
Executive's death), but rather, all such payments shall be made on the date that
is five business days after the expiration of that six month period, if and
17

--------------------------------------------------------------------------------

to the extent that the Severance Payment constitutes deferred compensation (or
may be nonqualified deferred compensation, as mutually agreed by the Corporation
and the Executive, such agreement not to be unreasonably withheld or delayed by
the Executive) under Section 409A of the Code and such deferral is required to
comply with the requirements of Section 409A of the Code.  For the avoidance of
doubt, no portion of the Severance Payment shall be delayed for six (6) months
after the Executive's "separation from service" if such portion (x) constitutes
a "short term deferral" within the meaning of Section 1.409A-1(a)(4) of the
Department of Treasury Regulations, or (y) (A) it is being paid due to the
Corporation's termination of the Executive's employment without Cause or the
Executive's termination of employment for Good Reason; (B) it does not exceed
two times the lesser of (1) the Executive's annualized compensation from the
Corporation for the calendar year prior to the calendar year in which the
termination of the Executive's employment occurs, or (2) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which the Executive's employment terminates; and (C)
the payment is required under this Agreement to be paid no later than the last
day of the second calendar year following the calendar year in which the
Executive incurs a "separation from service".  For purposes of Section 409A of
the Code, the Executive's right to receive installment payments under this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.  To the extent that any reimbursement of any expense under
Section 1.4(e) or in-kind benefits provided under this Agreement are deemed to
constitute taxable compensation to the Executive, such amounts will be
reimbursed or provided no later than December 31 of the year following the year
in which the expense was incurred.  The amount of any such expenses reimbursed
or in-kind benefits provided in one year shall not affect the expenses or
in-kind benefits eligible for reimbursement or payment in any subsequent year,
and the Executive's right to such reimbursement or payment of any such expenses
will not be subject to liquidation or exchange for any other benefit.  The
determination of whether the Executive is a "specified employee" for purposes of
Section 409A as of the time of the Executive's separation from service shall
made by the Corporation in accordance with the terms of Section 409A.
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.


RALPH LAUREN CORPORATION
 

/s/ Ralph Lauren                                                     /s/ Stefan
Larsson                                                             
By:  Ralph Lauren
Title:  Chairman and CEO
 
 
STEFAN LARSSON
Date:     9/26/15
 
Date:     9/26/15

19

--------------------------------------------------------------------------------

EXHIBIT A


EMPLOYMENT SEPARATION
AGREEMENT AND RELEASE


This Employment Separation Agreement and Release (the "Agreement") is made and
entered into as of this [DATE] ("Effective Date") by and between Ralph Lauren
Corporation, a Delaware corporation (the "Corporation") and [NAME] (the
"Executive").


W I T N E S S E T H:
WHEREAS, Executive and the Corporation had entered into an employment agreement
effective [DATE] (the "Employment Agreement");
WHEREAS, the Corporation and Executive wish to set forth certain promises,
agreements, and understandings in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged (and is in addition to what Executive is legally
entitled to), the Corporation and Executive do hereby agree as follows:
1.            Payments to Executive by the Corporation.  In exchange for
agreeing to and complying with the terms of this Agreement (including, without
limitation, the release it contains in Section 6), Executive shall receive the
following consideration (which Executive acknowledges is sufficient and in
addition to what Executive would be legally entitled to) and be treated in the
following manner:
(a)            Executive will remain on the Corporation's payroll as an employee
until [DATE], (the "Termination Date").  Executive will receive Executive's
regular base salary, less applicable withholdings, in bi-weekly installments
pursuant to the normal payroll practices of the Corporation until the
Termination Date.
(b)            Subject to the Executive not revoking this Agreement pursuant to
Section 16, the Corporation shall pay to Executive a monthly amount equal to
one-twelfth (1/12th) of 400% of Executive's Base Compensation, as in effect
immediately prior to such termination of employment(the "Severance Payment"),
with payments commencing on the Corporation's first payroll date following the
52nd day after the Termination Date in accordance with the normal payroll
practices of the Corporation (the "Severance Period"), provided that the initial
payment shall include the base salary amounts for all payroll periods from the
Termination Date through the date of such initial payment (for purposes of
Section 409A (as defined in Section 19), and provided further, in the event that
Section 4.1(a) of the Employment Agreement is applicable as set forth therein,
such amount shall be paid in a lump sum.  Executive's right to receive
installment payments pursuant to this Section 1 shall be treated as a right to
receive a series of separate and distinct payments).
20

--------------------------------------------------------------------------------

(c)            The Corporation shall pay to Executive the Pro-Rata Annual Actual
Incentive Bonus, as defined in the Employment Agreement, on the date set forth
in the Employment Agreement.
(d)            Executive's eligibility for participation in all benefit plans of
the Corporation will cease as of the Termination Date, except for Executive's
eligibility for group medical and dental coverage under the Corporation's group
medical and dental insurance plan, which shall continue for the twenty-four (24)
month period following the Termination Date.  Executive's participation in the
Corporation's group medical or dental insurance plan shall immediately cease at
such time (if any) as the Executive becomes eligible for a future employer's
medical and/or dental insurance coverage (or would become eligible if the
Executive did not waive coverage).  The amount of premiums paid by the
Corporation during this period shall be treated as taxable income to the
Executive if the provision of such benefits on a non-taxable basis would subject
the Executive to tax on the benefits received under Section 105(h) of the
Internal Revenue Code of 1986, as amended and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (collectively, the
"Code").
(e)            The Executive shall immediately vest in all unvested stock
options, if any, and time-based restricted stock units (or other equity awards
with only service-based vesting conditions) as of the date of termination of the
Executive's employment.  With respect to vested stock options, if any (including
stock options that vest pursuant to the preceding sentence), the Executive shall
have one year from the date of termination of Executive's employment to exercise
such vested options, but in no event later than the expiration date of such
vested options.  With respect to any unvested performance share units (PSUs) or
Performance-based Restricted Share Units (PRSUs) (or any other equity awards
with performance-based vesting conditions) awarded through the date on which the
Executive's employment terminates: (1) any unvested PRSUs (or other
performance-based equity awards with pro-rata vesting) will vest upon the
Corporation's attainment of the applicable performance goals and will be paid
out as per the terms of the Incentive Plan as soon as practicable (but in no
event later than 30 days) after each applicable vesting date without regard to
Executive's continued employment; and (2) any unvested PSUs (or other
performance-based equity awards with cliff vesting) will remain outstanding and
will vest at the end of the applicable performance period based on the
Corporation's actual degree of achievement of the applicable performance goals,
and any such awards will be paid in their entirety as per the terms of the
Incentive Plan as soon as practicable (but in no event later than 30 days) after
each applicable vesting date, without regard to Executive's continued
employment.  Notwithstanding the foregoing, if Section 4.1(a) of the Employment
Agreement is applicable, it shall apply in lieu of the foregoing.
(f)            Other than the payments and benefits specifically set forth in
this Agreement, the Executive agrees that the Corporation and its subsidiaries,
affiliates and licensees do not owe the Executive any additional payments,
compensation, remuneration, bonuses, incentive payments, benefits, stock
options, warrants, restricted stock units, severance, reimbursement of expenses,
or commissions of any kind whatsoever, or other similar compensation, including
any obligations owed to Executive under any employment agreement, offer letter
or otherwise.  The foregoing shall not limit Executive's right to
indemnification and advancement of legal fees under the Employment Agreement,
the Corporation's organizational documents or otherwise.
21

--------------------------------------------------------------------------------

2.            Return of Property.  On or prior to the Termination Date,
Executive agrees to return to the Corporation any and all files or other
property of the Corporation and its subsidiaries, affiliates and licensees (said
property includes, but is not limited to, purchase orders, financial reports and
statements, projections, forecasts, balance sheets, income statements, budgets,
actual or prospective purchaser or customer lists, written proposals and
studies, plans, drawings, specifications, investor reports, books, reports to
directors, minutes, resolutions, certificates, bank account numbers, passwords,
credit cards, computers, laptops, cellular or other telephones, blackberrys,
calculators, identification and security cards, beepers, keys, deeds, contracts,
office equipment and supplies, records, computer discs, emails and other
electronic files of the Corporation, etc.) without retaining any copies or
extracts thereof.  Notwithstanding the foregoing, Executive shall be permitted
to retain his personal address book to the extent it only contains contact
information.
3.            Confidentiality of this Agreement.  Executive, Executive's agents,
attorneys, heirs, executors, administrators, affiliates and assigns agree that
this Agreement, and any and all matters concerning Executive's separation from
the Corporation, will be regarded as privileged communications between the
parties, and that they will not reveal, disseminate by publication of any sort,
or release in any manner or means this Agreement or any matters, factual or
legal, concerning this Agreement or Executive's separation to any other person
or entity, except as required by legal process (in which case, Executive agrees
to forthwith provide written notice of said legal process as set forth below
prior to the production of the requested information) or to enforce Executive's
rights.  Notwithstanding the foregoing, Executive may reveal the relevant terms
of this Agreement to the Executive's spouse, accountants and attorneys, provided
that such parties agree to be bound by the confidentiality provisions herein,
and to applicable taxing authorities. Nothing in this provision shall prohibit
the Corporation from disclosing this Agreement to the extent required by law or
pursuant to Securities and Exchange Commission ("SEC") reporting obligations. 
Notwithstanding the foregoing, in the event this Agreement is publicly filed,
the above limitation shall not include any information publicly disclosed.
4.            Obligations.
(a)            In exchange for the payments and benefits set forth in paragraph
1 herein, Executive agrees that during the Severance Period, Executive shall for
no additional compensation or benefits whatsoever be reasonably available, with
due regard to Executive's other obligations and commitments, if requested by the
Corporation upon reasonable notice to assist in transitioning Executive's former
duties and responsibilities for the Corporation.
(b)            With the exception of the duties and responsibilities set forth
in this paragraph 4, Executive acknowledges and agrees that Executive is
relieved of all duties and responsibilities for the Corporation and its
subsidiaries, affiliates and licensees as of the Termination Date, that
Executive does not have the authority to bind the Corporation or any of its
subsidiaries, affiliates or licensees, and that Executive shall not contact any
past, current, or prospective customers, distributors, manufacturers, partners
or suppliers of the Corporation or
22

--------------------------------------------------------------------------------

any of its subsidiaries, affiliates or licensees on behalf of the Corporation. 
Effective as of the Termination Date, Executive shall cease and be deemed to
have resigned from any and all titles, positions and appointments the Executive
holds with the Corporation and any of its affiliates, whether as an officer,
director, employee, trustee, committee member or otherwise. Executive agrees to
execute any documents reasonably requested by the Corporation in accordance with
the preceding sentence.
(c)            Executive agrees that Executive will reasonably cooperate with
the Corporation in connection with any existing or future litigation involving
the Corporation and not adverse to Executive, whether administrative, civil or
criminal in nature, that relates to Executive's employment period.  The
Corporation shall pay all reasonable, documented travel and other expenses
incurred by the Executive in connection therewith.  Such cooperation shall be
scheduled in a manner to limit, to the extent possible, Executive's travel and
with due regard to Executive's other obligations and commitments.
(d)            If Executive has any personal expenses, loans or other
obligations due to the Corporation or any of its subsidiaries, affiliates or
licensees, the Corporation may deduct such amounts from the payments to be made
to Executive under the terms of this Agreement; provided, however, no amount may
be deducted from any payments to be made to Executive that are subject to
Section 409A (as defined in Section 19) to the extent it would violate Section
409A, and such amounts shall be repaid by Executive.
5.            Restrictive Covenants.  Executive agrees that he will comply with
all post-employment obligations set forth in Article III of the Employment
Agreement, including but not limited to those obligations of non-competition,
non-solicitation, non-disparagement, and protection of confidential information,
and Executive further agrees that Article III of the Employment Agreement shall
remain in full force and effect.
6.            Release.
(a)            In consideration for the payments and benefits to be provided to
the Executive under this Agreement, the Executive, with the intention of binding
the Executive, the Executive's agents, attorneys, representatives, heirs, issue,
executors, affiliates, successors, administrators and assigns, does hereby
irrevocably and unconditionally forever release and discharge the Corporation,
and its subsidiaries, affiliates, divisions and licensees, as well as, in such
capacity, each of their respective stockholders, managers, members, partners,
heirs, executors, administrators, agents, employees, officers, directors,
predecessors, successors, insurers, assigns, representatives and attorneys, of
and from any and all manner of actions, causes of action, suits, complaints,
debts, sums of money, costs, damages, losses, interests, attorneys' fees,
expenses, liabilities, charges, claims, obligations, promises, agreements,
counterclaims and demands, whatsoever, in law or in equity or otherwise, that
Executive now has or may have, whether mature, direct, derivative, subrogated,
personal, assigned, both known and unknown, foreseen or unforeseen, contingent
or actual, liquidated or unliquidated, arising from the beginning of the world
until the Effective Date, including, but not limited to, any claims arising in
any way out of Executive's employment with the Corporation or the termination of
Executive's employment with the Corporation.  The foregoing release of claims by
Executive
 
23

--------------------------------------------------------------------------------

includes, but is not limited to, any and all claims under the Age Discrimination
in Employment Act ("ADEA"), 29 U.S.C. § 621 et seq., the Americans with
Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq., the Civil Rights Act of
1991, 42 U.S.C. § 1981a et seq., the Executive Retirement Income Security Act
("ERISA"), 29 U.S.C. § 1001 et seq., the Fair Labor Standards Act ("FLSA"), 29
U.S.C. § 201 et seq., the Family and Medical Leave Act ("FMLA"), Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the United States
Constitution, the Constitution of the State of New York, the Constitution of the
State of New Jersey, the New York State Human Rights Law, N.Y. Exec. Law § 291
et seq., the New York City Human Rights Law, N.Y.C. Admin. Code, § 8-107
et seq., the New Jersey Law Against Discrimination, N.J.S.A. § 10:5-1 et seq.,
the Conscientious Executive Protection Act ("CEPA"), N.J.S.A. § 34:19-1-8, the
Sarbanes-Oxley Act of 2002, et seq., (each as amended) and all other similar
federal, state, or municipal statutes or ordinances, including any whistle
blower or any other local, state or federal law, regulation or ordinance 
prohibiting discrimination or pertaining to employment, and any contract, tort,
or common law theories with respect to Executive's hiring by the Corporation,
the terms and conditions of Executive's employment with the Corporation, and/or 
the termination of Executive's employment with the Corporation. Executive does
not waive Executive's rights to any claims which may not be released as a matter
of law.


(b)            The Corporation and Executive understand and agree that the
release set forth in Section 6(a) above does not in any way affect the rights
and obligations of the parties created under this Agreement or under the
Employment Agreement that are intended to survive Executive's termination of
employment, and the rights of either party to take whatever steps may be
necessary to enforce the terms of this Agreement or to obtain appropriate relief
in the event of any breach of the terms of this Agreement.  Executive
acknowledges that Executive has not filed any complaint, charge, claim or
proceeding, if any, against any of the Releasees before any local, state or
federal agency, court or other body with regard to matters released hereunder
(each individually a "Proceeding").  Executive represents that Executive is not
aware of any basis on which such a Proceeding could reasonably be instituted. 
Executive acknowledges that Executive will not initiate or cause to be initiated
on Executive's behalf any Proceeding and will not participate in any Proceeding,
in each case, except as required by law.  Further, the release set forth in
Section 6(a) does not prohibit the Executive from (i) initiating or causing to
be initiated on Executive's behalf any, complaint, charge, claim or proceeding
against the Corporation before any local, state or federal agency, court or
other body challenging the validity of the waiver of Executive's claims under
the ADEA as contained in Section 6(a) of this Agreement (but no other portion of
such waiver) or (ii) reporting possible violations of law or regulation to any
governmental agency or regulatory body or making other disclosures that are
protected under any law or regulation, or from filing a charge with or
participating in any investigation or proceeding conducted by any governmental
agency or regulatory body.


(c)            The foregoing release shall not include (i) Executive's rights to
indemnification and advancement of legal fees under the Employment Agreement,
the Corporation's organizational documents or otherwise, (ii) Executive's right
to directors' and officers' insurance coverage, (iii) Executive's right to
vested equity, (iv) Executive's rights to the Accrued Benefits (as defined in
the Employment Agreement), (v) vested rights of Executive under any of the
Corporation's benefit plans and programs, and (vi) Executive's rights under any
provision of the Employment Agreement that directly or by implication survive
termination of Executive's employment.


24

--------------------------------------------------------------------------------

7.            Certain Forfeitures in Event of Breach. Executive acknowledges and
agrees that Section 3.5(a)(ii) of the Employment Agreement shall apply.
8.            No Admission of Liability.  Executive acknowledges and agrees that
any payments or benefits provided to Executive under the terms of this Agreement
do not constitute an admission by the Corporation or any of its subsidiaries,
affiliates or licensees that they have violated any law or legal obligation with
respect to any aspect of Executive's employment with the Corporation.
9.            Entire Agreement.  The Corporation and Executive each represent
and warrant that no promise or inducement has been offered or made except as
herein set forth and that the consideration stated herein is the sole
consideration for this Agreement.  This Agreement is a complete and entire
agreement and states fully all agreements, understandings, promises and
commitments as between the Corporation and Executive and as to the termination
of their relationship; this Agreement supersedes and cancels any and all other
negotiations, understandings and agreements, oral or written, respecting the
subject matter hereof, including any prior employment agreements between the
Corporation and the Executive, including but not limited to the Employment
Agreement, except as otherwise set forth in this Agreement.  This Agreement may
not be modified except by an instrument in writing signed by the party against
whom the enforcement of any waiver, change, modification, or discharge is
sought.
10.            No Transfer.  Executive represents and warrants that Executive
has not sold, assigned, transferred, conveyed or otherwise disposed of to any
third party, by operation of law or otherwise, any action, cause of action,
suit, debt, obligations, account, contract, agreement, covenant, guarantee,
controversy, judgment, damage, claim, counterclaim, liability or demand of any
nature whatsoever relating to any matter covered by this Agreement.
11.            Assignability, Choice of Law, Jurisdiction, Venue.  This
Agreement is personal to Executive and the Executive may not assign, pledge,
delegate or otherwise transfer to any person or entity any of Executive's
rights, obligations or duties under this Agreement, other than by a transfer by
the Executive's will or by the laws of descent and distribution.  This Agreement
shall be governed by, construed in accordance with, and enforced pursuant to the
laws of the State of New York without regard to principles of conflict of laws. 
Any dispute arising under this Agreement shall be resolved in accordance with
Section 5.4 of the Employment Agreement entitled "Arbitration."
12.            Enforceability.  Each of the covenants and agreements set forth
in this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible.  Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid.  If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
25

--------------------------------------------------------------------------------

modification as may be necessary to make it valid and effective.  The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party's right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
13.            Counterparts.  This Agreement may be executed in counterparts,
each of which together constitute one and the same instrument.
14.            Notices.  For the purpose of this Agreement, notices, demands,
and all other communications provided for in the Agreement shall be in writing
and shall be deemed to have been duly given by hand or by facsimile or mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:                                        [address]


If to the Corporation                                   [address]


15.            Nonadmissibility.  To the extent permitted by applicable law,
nothing contained in this Agreement, or the fact of its submission to the
Executive, shall be admissible evidence against the Corporation in any judicial,
administrative, or other legal proceeding (other than in an action for breach of
this Agreement).
16.            Revocation.  This Agreement, including all of the payment and
benefit provisions set forth in Section 1 above, shall not become effective
unless the Agreement is executed, dated and delivered to the Corporation within
45 days following the Effective Date and is not revoked, as provided for in
Section 17 herein, prior to the eighth day after this Agreement is signed by
Executive.
17.            Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) Executive has carefully
read it, and fully understands what it means; (b) Executive has been advised in
writing to discuss this Agreement with an independent attorney of Executive's
own choosing before signing it and has had a reasonable opportunity to confer
with Executive's attorney and has discussed and reviewed this Agreement with
Executive's attorney prior to executing it and delivering it to the Corporation;
(c) Executive has been given forty-five (45) calendar days to consider this
Agreement; (d) Executive has had answered to Executive's satisfaction any
questions Executive has with regard to the meaning and significance of any of
the provisions of this Agreement; (e) Executive has agreed to this Agreement
knowingly and voluntarily of Executive's own free will and was not subjected to
any undue influence or duress, and assents to all the terms and conditions
contained herein with the intent to be bound hereby; and (f) Executive may
revoke Executive's acceptance of this Agreement within seven (7) calendar days
after Executive signs it by sending a written Notice of Revocation to the
address of the Corporation as set forth in paragraph 14 above.
18.            No Construction Against Drafter.  No provision of this Agreement
or any related document will be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
drafted such provision.
26

--------------------------------------------------------------------------------

19.            Compliance with Section 409A.The provisions of Section 5.13 of
the Employment Agreement related to Section 409A of the Internal Revenue Code of
1986, as amended ("Section 409A"), are deemed incorporated by reference herein
as if fully set forth herein.
20.            Taxes. Notwithstanding any other provision of this Agreement to
the contrary, the Corporation may withhold from all amounts payable under this
Agreement all federal, state, local and foreign taxes that are required to be
withheld pursuant to any applicable laws and regulations.  Executive shall be
responsible for the payment of Executive's portion of any and all required
federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable to Executive under this Agreement.
27

--------------------------------------------------------------------------------





21.            Counterparts.  The Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.  Signatures delivered by
facsimile shall be effective for all purposes.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Separation Agreement and Release as of the day and year set forth
below.
 

 
RALPH LAUREN CORPORATION
 
Dated:
  By: 
 
  Name:   Title:

 
 

 
Dated:
   By: 
 


 


28

--------------------------------------------------------------------------------





Exhibit 1


Term Sheet
Stefan Larsson


Title:
President and Chief Executive Officer
   
Start Date:
November 16, 2015 or such other date as the parties may agree
   
Reports to:
Ralph Lauren, as Chairman, or the Board
   
Base Salary:
$1,250,000 annually less all applicable taxes and other deductions.
   
Executive Incentive Plan:
Eligible to participate in the Executive Officer Annual Incentive Plan (EOAIP)
for fiscal 2016, which began March 29, 2015, and eligible to earn a bonus which
will be prorated based on the Start Date.
 
Bonus
·    Under the EOAIP, eligible for a bonus opportunity with a target of 300% of
fiscal year salary earnings.
·    Total bonus opportunity will be based 100% on total Company performance.
·    Calculation can flex up or down by -10% to +10% based on achievement of
expense management goals.
·    The maximum bonus payable (including strategic goal adjustment) is capped
at 450% of fiscal year salary earnings.
 
(At all times your bonus opportunity will be governed by the terms of the
Company's EOAIP and nothing contained herein restricts the Company's rights to
alter, amend or terminate the EOAIP at any time.)
   
Annual Equity Award:
Beginning Fiscal 2017, target equity value of $7,500,000 to be granted annually
at the same time as annual awards to other executives, normally in May but may
be earlier or later, and under terms of the Ralph Lauren Corporation 2010
Long-Term Stock Incentive Plan, or any successor thereto (the "Plan"),  as
approved each year by the Compensation and Organizational Development Committee
of the Ralph Lauren Corporation Board of Directors ("Compensation Committee"),
including grant structure, type of awards, conversion of value to actual number
of shares, and other applicable factors as determined by the Committee in its
discretion.
   
Relocation:
Eligible for relocation benefits as set forth in Exhibit 2.

 
29

--------------------------------------------------------------------------------

 

   
One-Time Sign-On Awards:
One-time cash sign-on bonus of $2,750,000 (or, if Executive does not receive the
expected October 1, 2015 vesting from his current employer due to circumstances
outside of his control, $4,350,000) ("Sign-On Bonus") to be paid within thirty
(30) days following the Start Date.  If Executive terminates his employment
other than for "Good Reason" (as defined in the Employment Agreement), or if the
Company terminates his employment for "Cause," (as defined in the Employment
Agreement), in each case within 12 months of the Start Date, then he shall repay
the Sign-On Bonus to the Company within 30 days of the date of termination of
his employment.  If he does not repay the Sign-On Bonus within this time period,
the Company has the right to immediately recover the Sign-On Bonus from him, as
well as any attorneys' fees and other costs incurred in recovering the Sign-On
Bonus.
 
Executive will receive a one-time stock award ("One-Time Stock Award") with a
value of approximately $9,125,000, to be granted as follows:
 
(1)    $1,562,500 in the form of Performance Share Units (PSUs)
 
The PSUs shall be eligible to vest following a three-year performance period
consisting of the Company's fiscal years 2016, 2017 and 2018, and shall be
subject to the Executive's employment with the Company on the Vesting Date as
defined below (except as otherwise provided for in the Employment Agreement),
and the attainment of a three-year cumulative Earnings Per Share (EPS) goal (for
fiscal years 2016-2018) determined by the Compensation Committee.  With respect
to the grant of the PSU Award, Executive shall be eligible to vest in a
percentage of PSUs as follows:

 
Performance Level
 
% of Target Achieved
% of Target PSUs Vested
Threshold
 
70% 
75% 
Target
 
100% 
100% 
Maximum
 
110% or more 
150% 

 

 
PSU vesting shall be interpolated for performance between 70% and 110% of target
goal(s) and no PSUs shall vest for performance below threshold goal(s).  Except
as otherwise provided for in this Agreement, not later than ninety (90) days
following the last day of the Company's fiscal year 2018, the Committee shall
certify the level of performance achieved with respect to the above-referenced
three-year performance period (the date of such certification being referred to
as the "PSU Certification Date").  The PSUs, if any, that vest in accordance
with this paragraph shall vest as soon as administratively practicable but no
later than thirty (30) days following the PSU Certification Date (the "Vesting
Date"), and any PSUs that remain unvested following the Vesting Date shall be
immediately forfeited by the Executive without payment of any consideration. 
Once vested, the PSUs shall be paid to Executive in Shares as soon as
administratively practicable, but not later than thirty (30) days, after their
applicable vesting date.

 
30

--------------------------------------------------------------------------------

 

 
(2)    $1,562,500 in the form of Performance-Based Restricted Stock Units
(PRSUs)
 
The PRSUs shall be eligible to vest as described below following a one-year
performance period consisting of the Company's fiscal year 2016, and shall be
subject to (a) the Executive's continued service as an Employee of the Company
(except as otherwise provided for in the Employment Agreement) through the First
Vesting Date, Second Vesting Date, and Third Vesting Date (each as defined
below), as applicable, and (b) the attainment of a performance level requirement
equal to 70% of the Company's fiscal 2016 EPS target, as determined by the
Compensation Committee.  Subject to these conditions, the PRSUs shall vest and
become non-forfeitable with respect to one-third (1/3) of the PRSUs initially
granted hereunder on each of (i) the date that is as soon as administratively
practicable but not later than thirty days after the PRSU Certification Date (as
defined below) (the "First Vesting Date"), (ii) a date specified by the Company
that is on or about the first anniversary of the First Vesting Date (the "Second
Vesting Date"), and (iii) a date specified by the Company that is on or about
the second anniversary of the First Vesting Date (the "Third Vesting Date"). 
Not later than ninety (90) days following the last day of the Company's fiscal
year 2016, the Committee shall certify the level of performance achieved with
respect to the above-referenced one-year performance period (the date of such
certification being referred to as the "PRSU Certification Date").  With respect
to the grant of the PRSU Award, except as otherwise provided for in this
Agreement, Executive shall be eligible to vest in 100% of the PRSUs if the
aforementioned performance goal is achieved, but no PRSUs shall vest, and they
shall all instead be forfeited, if the aforementioned performance goal is not
achieved. Once vested, the PRSUs shall be paid to Executive in Shares as soon as
administratively practicable, but not later than thirty (30) days, after their
applicable vesting date.
 
(3)    $3,000,000 in the form of time-based restricted stock units ("Restricted
Stock Units").
 
The Restricted Stock Units will be eligible to vest in four equal installments
with each vesting date on the anniversary date of the grant in 2016, 2017, 2018
and 2019 subject to continued service to each vesting date (except as otherwise
set forth in the Employment Agreement).  Each such vested share shall be settled
as soon as practicable but not more than 30 days after the vesting date.
 
(4)    $3,000,000 in the form of performance shares ("Performance Shares").
 

 
31

--------------------------------------------------------------------------------

 

 
One-quarter of the Performance Shares will be eligible to vest at the end of
each fiscal year during the four-year performance period consisting of fiscal
2017 through fiscal 2020, subject to continued service (except as otherwise set
forth in the Employment Agreement) and achievement of an annual earnings goal
for such year (the "Annual Earnings Goal"), the aggregate of such goals being
set within ninety (90) days following the end of Fiscal Year 2016, in accordance
with the following schedule:

 
Tranche
Year
Percentage of Performance Shares
Annual Earnings Goal
1
FY 2017
25%
FY 2017 adjusted NIBT results are at least 7.5% higher than Baseline Earnings,
as defined below.
2
FY 2018
25%
FY 2018 adjusted NIBT results are at least 7.5% higher than the FY 2017 Annual
Earnings Goal.
3
FY 2019
25%
FY 2019 adjusted NIBT results are at least 7.5% higher than the FY 2018 Annual
Earnings Goal.
4
FY 2020
25%
FY 2020 adjusted NIBT results are at least 7.5% higher than the FY 2019 Annual
Earnings Goal.

 

 
"Baseline Earnings" means the Company's FY 2016 adjusted NIBT results.
 
Any Performance Shares that do not vest based on the applicable Annual Earnings
Goal will remain eligible to vest subject to achievement of the Annual Earnings
Goal in Fiscal Year 2020.  If the Annual Earnings Goal in Fiscal Year 2020 is
not achieved, any unvested Performance Shares will be forfeited.
 
Within ninety (90) days following the end of each fiscal year of the Performance
Period, the Compensation Committee will determine whether the Annual Earnings
Goal has been satisfied and certify to the vesting of any Performance Shares
(each such date, a "Vesting Date").  Vested Performance Shares will be settled
by delivery of shares of Company common stock within sixty (60) days following
the applicable Vesting Date.
 
The One-Time Stock Award will be pursuant to the terms of the Plan and shall be
granted on or before the last day of the fiscal quarter in which the Start Date
occurs.
 
Stock Ownership Guidelines
Executive shall be subject to the Company's stock ownership guidelines as
directed by the Compensation Committee.



32

--------------------------------------------------------------------------------

Exhibit 2


Relocation Benefits for Stefan Larsson


The Company is offering the following relocation package to assist you in your
move to the New York City area.


Please note that the relocation benefits described below ("Relocation Benefits")
are contingent upon your relocating to the New York metropolitan area within
eighteen (18) months of the Start Date and are intended to cover reasonable and
customary expenses only.  If you do not relocate within such time period, the
Company shall not have any obligation to provide the following relocation
payments and reimbursements (other than temporary housing).


Relocation Allowance:
A one-time payment of $100,000 less all applicable taxes will be paid to you
within 30 days of the Start Date.  This payment is intended to cover various
expenses incurred during your move that are not otherwise covered by the
Company's relocation policy.


Temporary Living:
The Company will pay for temporary housing in New York City through no later
than September 2016.  Housing will be arranged for you by our Relocation
Department consistent with your position and the size of your family.


Household Goods:
The Company will pay for the packing, transportation and unpacking of household
goods and personal effects.  In addition, storage for a period of up to 60 days
will be provided if necessary.


Travel:
The Company will cover customary business class expenses for up to ten flights
for you and six flights for your immediate family, in each case between the San
Francisco metropolitan area and the New York City metropolitan area.  All travel
arrangements for these flights will be made through the Ralph Lauren Travel
Department.


Home Sale/Purchase Assistance:
The Company agrees to pay for reasonable and customary expenses that you are
required to pay as a seller or purchaser, respectively, associated with the sale
of your current residence and the same for the purchase of your new residence
(except as noted below), including broker's commissions.  These amounts will be
based on your final US. Department of Housing and Urban Development Statement
(HUD closing statement) for each property involved.  Please note this assistance
is provided for the sale and purchase of primary residences only.  This does not
include rental properties, home businesses (including farms or ranches),
vacation homes, mobile homes, etc.



· Expenses not covered:  Mortgage "points" or "buydown," mortgage origination
fees, and pre-paid expenses that would normally be your responsibility on an
ongoing basis (such as pre-paid taxes or interest) are not covered by this
policy and will not be reimbursed by the Company.



The Company may, at its discretion, use the services of a relocation assistance
firm to manage your move and buy/sell transactions.  It is expected that you
will cooperate with the firm and reasonably assist them in the marketing and
sale of your current home and purchase of your new residence.


33

--------------------------------------------------------------------------------

Tax Information:
Some relocation assistance the Company pays on your behalf, or directly to you,
is considered as compensation to be included in your gross annual income. 
Except as otherwise noted in this letter, any expense subject to tax will be
delivered to you on a grossed-up basis using the Company's standard gross-up
formula for the expected tax liability.  This gross-up amount is an estimate and
may not reflect your actual tax liability.


To the extent that reimbursement of any expense or relocation benefits provided
in this letter are deemed to constitute taxable compensation to you, such
amounts will be reimbursed on or before the last day of the calendar year
following the calendar year in which the expense is incurred.


If you terminate your employment other than for "Good Reason" (as defined in the
Employment Agreement) (but excluding, for the avoidance of doubt, on account of
your death or disability), or if the Company terminates your employment for
"Cause" (as defined in the Employment Agreement), in each case within 24 months
of the Start Date, then you shall reimburse the Company for the full amount of
the Relocation Benefits paid to you in accordance with this Exhibit 2 to the
Employment Agreement within 30 days of the date of termination of your
employment.  If you do not repay the Relocation Benefits within this time
period, the Company has the right to immediately recover the Relocation Benefits
from you.


34


--------------------------------------------------------------------------------
